Case 16-45212   Doc 41   Filed 05/07/19     Entered 05/07/19 10:27:07   Main Document
                                          Pg 1 of 7
Case 16-45212   Doc 41   Filed 05/07/19     Entered 05/07/19 10:27:07   Main Document
                                          Pg 2 of 7
         Case 16-45212                       Doc 41           Filed 05/07/19                   Entered 05/07/19 10:27:07                            Main Document
                                                                                             Pg 3 of 7

                                                                              !" #$ %& ' (                   ) & (
                                                        *       +,,       ) *- . / & 0                       1 +,,          ) *-         . / 2&
             3# # .        $ * 3

     5 +    6   5                                                                                                                                       -        $             (       4
     6 --6    5
     ( 7 --     +8 .                                                                                                  6   3 99 ##$
     -+       *+ (                                                                                                     ( 7 --      +8
                                                                                                                       -+       *+ (




     1# # #                :      , "                   3     3 " #           ;          "       , : <" 3    &         <"              = - # 3     >#                 9        3
    % 3: #                     9, :3 "           #     ;       " ' #          ?         1         "       3=

                                                                                                      !
6       A      # 6: $                                          =                                    =                 ." . $                                                   * 3
 # ; 6 3: $                                                  22= 2                                2 =&                 # ;0             $                                              24 = 4
+1    " 9# 6 3: $                                              =                                    =                              9 6: #    # ;$                                         = 4
 ## #    6 3: %)'$                                             =                                    =                              9 6: # , : # ; %)'$                                 ( 2= 2
  #         6 3: $                                             =                                    =                              9 #       ;0              $                         @( 2=
     6 3:              $                               @ 22 =                               @ &2 =2



                                                                               $
                                 "       #                                "    #                                      "                      % &        #
                                                                                                                  0                                 =   2            %4 = ('
    <"            &              2   =           4    &=2&                                            B                                          4& =   &             ( =(
      "            &             2   =           4    &=2&                                            B                                          & =                  ( =4
                  &              2   =           4    &=2&                                            B                                             =                 ( = &
    +             &              2   =           4    &=2&                                            B                                             =                   = (
                   &             2   =           4    &=2&                                            B                                           ( =                  &=24
                   &                                                                     &       =(   B     " 3       ?                           ( =                 4(= 4
    .             &              2   =           4    &=2&            &       =&&                     B     " 3       ?                            2=                244=
    <                            2   =           4    &=2&                                            B                                          & 2=   (             4 =2
         C                       2   =           4    &=2&                                            B                                           (2=   2            24 =4&
    *                            2   =           4    &=2&                                            B                                          ( 2=   &             4 = (
                                 2   =           4    &=2&                                            B                                            2=                24 = 4
    * 3                          2   =                                ( 2= 2                          B     : ;           #6       3             24 =                24 = 4
    <"                           2   =                                                                B                                             =   4            24 = 4
                                                                                                                      9        #         #          =   4            24 = 4
    * 3                                              22= 2                               ( 2= 2             : ;           #6       3                                  & = 4
    <"                                               22= 2                                                                                                           ( 2=
                           @4 44 =           @       4 = 4      @4 44 =             @4 44 =&2

             #        #D %B' 9   # 9 ,,                , :            "# # :                 1        1 9         1       : " = ,3 ";              ," 1          ?                 #
     "           ),        ":C =


    - # 3              ;         9 1 3:                      #, :3 "                    "     ; " 9 C : 9 9"   1#                        9 !"               @4 44 = =   9
      9                ; 3 " ; # : 13C                         #1 " 9               1         ? 9 9 @24 =    E( , 1                                 9        3: , : 1
        "             " ## 3 " :                                               ;#           , #    ; : " = 5 " :                                              9       ;

                                                                                                                                                                               6
#   Case116-45212
          # ##" =   Doc 41   Filed 05/07/19     Entered 05/07/19 10:27:07   Main Document
                                              Pg 4 of 7




                                                                                       6
     Case 16-45212                      Doc 41                  Filed 05/07/19                      Entered 05/07/19 10:27:07                       Main Document
                                                                               !" Pg
                                                                                   #$ %&
                                                                                       5 of' (7 ) & (
                                                            *        +,,   ) *- . / & 0          1 +,,                         ) *-        . / 2&
         3# # .     $ * 3

     5 +            6        5                                                                                                                          -   $                  (         4


                                                                                   '                                 ()

 1# #  # :    ,                             3       3 "         #     ;        "       9"           1        :       3    C # 9        3:     #                 9    C : 9               9
, :3 "    " =


                                        "       #
                            *                       $                                       "                                                  " #                   % &        #
                                                                                                0                                            ( 2=                            =
<"                              2   =&                                                                                                         &=2                        4& =
  "                             2   =&                                                                                                          =                         & 4= 4
                                2   =&                                                                                                       22 = 2                         4= (
+                               2   =&                                                                                                        4 =                            =2&
                                2   =&                                                                                                          =                          ((=(
.                               2   =&                  &       =(                     " 3          ?                                         2 =                           4=&
<                               2   =&                                                                                                       44 =                         & =(4
     C                          2   =&                                                                                                       & =&2                         ((=4(
*                               2   =&                                                                                                        & =(                        ( 2= &
                                2   =&                                                                                                          =                           &=
* 3                             2   =&                  ( 2= 2                         : ;              #6       3                            &2= (                       24 =(
<"                              2   =&                                                                                                       ( 2=&&                          =42
                            @4 44   =&4          @4 44 =&2

%6       # D       1##       :      ,       :           #       ; 1 1      "                3       3 "          "        1    9 , 1   #     ;      "               : "       3     ='
5 " # ;C                                    #     "#1               , @24 =( =  "#1   #   99        : "   , ," 9# 1 9 3 " # ;
C                            1 C                , :C                :        9 ; ;1         #    1 9 #C" # :      : "   " #=   9
   9       ; 3 "             ; # :              13C                  #1 " 9    ? 9 @24 =(    E( , 1           9 3: , : 1         "
" ## 3 " :                                                          ;#     , #  ; : " = 5 " :                    9     ;     #
 1 # ##" =

5 "      9   C     , : 1 # : 1 , 1    " 1# 3% # ;C                  9' # @( 2= = 5 " #
C        % # ;C        !" 9'    9  1#    3# # #1 " 9 C @  = = 1#: #3 "1           #1    , @4 4= =
  1 # #1      : 3C       9, :3 "       9 ,    : 1# :      " ## 1 #1        # ## 1    : 1>#
9 #         ;1 1 # ; 1     1 99        , !" #         3: ; 1   9 3#= F 1      9 9 9 9      1 =

F                       1           ,3 "            :   3              C # C @4 44 =&2= F 9                              9 1   : "     C3 1       ":C       ,       3:      # ?          9
9"             1    :       3         C             3 " #              ; 3: =




                                                                                                                                                                              6
         +    Case 16-45212   Doc 41    Filed 05/07/19     Entered 05/07/19 10:27:07   Main Document
            9G"# 9 # ; 6 3:                    2 =&      Pg 6 of 7
          "  "# : " $                            =
          1       : " $                          =
           " 9    9G"# :  : " $                  =
          # ; 6 3: $                         @ 2 =&




          +      +    7      +         -6 H   *+ 7 7                $ ,3 " "      3 3     :       #"
            : ":# 3 " : 3 1    1     1       1 #"     = : #   # # 3 "1    1     1           :           #"        ,
         1          C       ,3 "       #&         ## , 1 "    , : D          # 9 " ,3 " 1 :     93 "1              9
           3: 1 # 3 3 "           = ,3 ";       ;1 1 3 "         C          1 # #"      #        "#          ,1
                " D              & )( ) & (=

,                     -       " . $*     "                       "   /        0         "
    "#       #




                                                                                                       6     4
Case 16-45212        Doc 41     Filed 05/07/19     Entered 05/07/19 10:27:07        Main Document
                                                 Pg 7 of 7


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    ST. LOUIS DIVISION

  In Re:                                            Case No. 16-45212

  April Louise Perry                                Chapter 13

  Debtor.                                           Judge Kathy A. Surratt-States

                                   CERTIFICATE OF SERVICE

 I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
 filed electronically. Notice of this filing will be sent to the following party/parties through the
 Court’s ECF System. Party/Parties may access this filing through the Court’s system:

           Michael Dominic Toscano, Debtor’s Counsel
           courts@twlawstl.com

           Diana S. Daugherty, Chapter 13 Trustee
           standing_trustee@ch13stl.com

           Office of the United States Trustee
           ustpregion13.sl.ecf@usdoj.gov

 I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
 Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
 following:

           April Louise Perry, Debtor
           1695 Gallant Fox Drive
           Florissant, MO 63033

  Dated: May 7, 2019                                /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
